Citation Nr: 0930092	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-15 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected gunshot injury to muscle group XIII, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for a 
service-connected gunshot injury to muscle group XIV, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois.  

In January 2007, the Board denied the Veteran's appeal of the 
March 2003 rating decision.  The Veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2007, the Secretary and the Veteran's attorney (the 
parties) filed a Joint Motion for Remand to vacate the 
Board's January 2007 decision, and also in June 2007, such 
motion was granted by the Court.  Therefore, in November 
2007, the Board remanded the case in accordance with the 
parties' Joint Motion for Remand for further development.  

However, as the Board's November 2007 remand directives were 
not fully complied with, this appeal is REMANDED to the RO.  
VA will notify the Veteran if further action is required.


REMAND

In the parties' Joint Motion for Remand, the Board was 
directed to consider 38 C.F.R. § 4.55(e) in determining 
whether a higher combined rating of the Veteran's muscle 
injuries is warranted.  38 C.F.R. § 4.55(e) provides that for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  As noted in the Joint Motion 
for Remand, the Veteran's service-connected muscle groups 
XIII and XIV are in the same anatomical region.  38 C.F.R. § 
4.55(b).  

As such, in November 2007, the Board remanded these issues, 
in part, in order for the RO to consider 38 C.F.R. § 4.55(e) 
in readjudicating the Veteran's claims.  Specifically, in the 
remand directives, the Board ordered that "in readjudicating 
the Veteran's claims, the provisions of 38 C.F.R. § 4.55(e) 
should be considered in determining whether a higher rating 
for the Veteran's muscle group injuries is warranted."  In 
September 2008, the RO issued a supplemental statement of the 
case; however, did not consider 38 C.F.R. § 4.55(e) in the 
readjudication of the Veteran's claims. 

The Court has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand is 
necessary to in order for the RO to consider 38 C.F.R. 
§ 4.55(e) in readjudicating the Veteran's claims prior to 
further appellate review.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's increased 
rating claims, to include specific 
consideration of 38 C.F.R. § 4.55(e) in 
determining whether a higher rating for 
the Veteran's muscle group injuries is 
warranted.  If the claims remain denied, 
the Veteran and his attorney should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




